Title: To George Washington from John Beatty, 28 April 1789
From: Beatty, John
To: Washington, George



Sir
Princeton [N.J.] 28th April 1789

Having been honoured, by the State of New Jersey, in the appointment, to several public Employments, and which I am flattered by my Friends, as having discharged with Fidelity and attention; I am induced, thro their Solicitation, to offer myself as a Candidate for public favor, Under Your Excellys Administration and to Entreat you, to place my name on the List of Nomination, for the Collectors Office in this State. In asking this indulgence, it is proper I should apologize to Your Excelly for the want of those Testimonials, which usually accompany applications of this kind; and which probably would have been obtained; had time permitted, since I had taken the resolution of soliciting the public patronage; but on this occasion, I am happy in having it in my power, to refer Your Excelly, for Every necessary Information to the worthy Gentlemen, who represent this State in the Senate of the United States: And I have only further, with the Utmost deference to suggest, that from the difusive State of Commerce in New Jersey and its Extensive Sea Coast; Vigilance and Activity, seems to be more peculiarly requisite: in these respects, my Central Situation in the State, and where the Earliest & daily information may be obtained from almost every part of the State & from the great trading Cities of New York & Philada, promise to be an advantage. With sentiments of the greatest Respect I have the Honor to be Your Excellencys most obededient Servt

John Beatty

